Case ‘5:18-cr-00227-SLP Document 150 Filed 02/18/21 Page 1 of 2

FILED

February 8, 2021 FEB 1 8 2021
CARMELITA REEDER SHINN, CLERK
To: U.S. District Court, Western District of Oklahoma Bn SERN DIST, OKLA

10th Circuit Court of Appeals Denver Colorado
From: Joseph Maldonado-Passage
Re: Motion for Leave to file brief on the Court’s denial of Defendant’s
Motion to Sever Counts. Case No. 20-6010 On appeal from the District
Court No. 5:18-cr-00227-SLP

Dear Justices:

| was sentenced on January 22, 2020 and was given the opportunity to file
an appeal. My attorney on record for my appeal is Brandon Sample and |
need the court to understand that my Constitutional Rights of Due Process
has be grossly violated during my appeal process and | am asking the court
to allow my legal council to add an additional issue to my appeal the my
Murder for Hire case be severed from my Wildlife Charges as | didn't have
any wildlife charges until | refused to plead guilty to the bogus Murder for
Hire charge then my indictment was superceated with 20 wildlife charges
as punishment by the Government for asking for a trial.

| do not know or understand why the Judge’s ruling denying a
severance has not been appealed to this Court. | was not aware that
the issue had been preserved for appeal and is the most important
issue in my case.

During this past year, | was in Grady County Federal Hold over until March
25, 2020 and not allowed to have met my appeal attorney. Then | was been
iransterred to the Federal Medical Center in Fort Worth Texas where the
warden kept me in the SHU for the next 4 months with only 1 phone call a
month allowed and no visits from my attorneys nor my family due to he just
didn't want me at this facility due to all the press, and my mail was withheld
for two months at a time making it impossible to communicate with my legal
team.

As to this day February 8th, 2021 | have never met my appeal attorney
Brandon Sample and have only spoken on the phone for about 10
minutes at a time 3 times in this year long period. Until 10 days ago |
have never been able to even sit down with any legal defense of mine
Case 5:18-cr-00227-SLP Document 150 Filed 02/18/21 ‘ Page:2 of 2

and look at any discovery material. | have never been allowed to
review the discovery in my case, the briefs or the trial transcripts.

During this entire year | have been kept separated from the rest of the
population of the prison to avoid me talking to the press or telling my story
to the truth as what really happened so the prison has always used the
excuse that because of where | have been kept | am not allowed visits with
any family and just now started allowing me to meet with any legal staff just
10 days ago, so | am asking the court if you would allow me to appeal and
brief to address the issue that the cases should have been severed

because the wildlife charges had nothing to do with the murder for hire
charges other then for the Government to parade half rotten heads of tigers
around in front of the jury for the 5 days prior to even addressing Murder for
Hire there for making the jury bias from the start.

| would appreciate your consideration and so you are aware | can provide
documents if requested to validate every complaint and issue as to why |
was not able to have contact with my attorneys.

Thank you 7 \ ae ays

Joseph Maldonado-Passage
Register Number:

Post Office Box 15330

3150 Horton Road

Fort Worth, Texas 761129
